Title: To James Madison from Benjamin Johnson, 19 January 1789
From: Johnson, Benjamin
To: Madison, James


Sir,
19th Jany. 1789
I went yesterday to Mr. Eve’s Meeting, where I was informed, that on Saturday night, in their Chu[r]ch Meeting, Mr. Adam Banks made a Motion, Seconded by Early, that they should then go into the business of the approaching Election, and endeavour to unite on the Occasion, when Mr. Early took the Opportunity of displaying his vanity and falshood to the utmost. He there Continued Publickly to affirm, that you Said in Convention, the Constitution had no defects, and that it was the nearest to Perfection of any thing that Could be obtained; he went further and said that he beleived all this Could be Proved on you, if the Second Volume of the debates of the Convention Could be had; and intimated that it was by the Printer with held from the Publick, until the Election should be over, for the Purpose of Secreting Some of its Contents, and preventing them from Operating against the authors who might be Candidates. In this he was supported by Mr. Hollon, after this Mr. Eve took a very Spirited and decided Part in your favour, he Spoke Long on the Subject, and reminded them of the many important Services which you had rendered their Society, in particular the Act for establishing Religious Liberty, also the bill for a general Assessment; which was averted by your Particular efforts; Mr. Eve urged that he thought they were under Obligations to you, and had much more reason to place their Confidence in you, than Mr. Monroe; Mr. [Ray?] Said you had Voted against the Sale of the Glebes and Churches. Mr. Eve informed them the Glebes and Churches had been given up by a Kind of Compromise before; Mr. Eve informed them Likewise that Mr. Monroe also voted against the Sale of the Glebes and Churches, and that in direct Violation of his promise made to Mr. Waller of voting for the Sale; I went with them from the Meeting house to the River, which gave me an opportunity of Speakg to many of the people, and I think Mr. Eve has given a great wound to Mr. Earlys Cause, and was there no insidious means taken in future, I think you would get a good vote from that Quarter; inclosed you will receive a Letter which I recd. this day from Mr. Leland; I suspect Jonathan Davis will endeavour to make use of his Son in Law Wm. Goodall, to taint Some of the people in the upper end of Orange. I am Sir your Most Obedt. Servt.
Benjamin Johnson
NB. I have some expectation of going to Fredbg. tomorrow, shall enquire for Lettrs. for you, if you have any other Commands am Ready to Serve you.
B J.
